Appeal by the de*395fendant from an amended judgment of the Supreme Court, Kings County (Marrero, J.), rendered May 14, 2003, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of sexual abuse in the first degree. The defendant’s notice of appeal from an amended judgment of the same court rendered February 28, 2003, is deemed a premature notice of appeal from the amended judgment rendered May 14, 2003 (see CPL 460.10 [6]).
Ordered that the amended judgment rendered May 14, 2003, is affirmed.
The defendant’s valid waiver of his right to appeal (see People v Beaton, 303 AD2d 593 [2003]), precludes review of his present claim that the sentence was excessive (see People v Gorovoy, 309 AD2d 764 [2003]; People v Bennett, 269 AD2d 401 [2000]). Cozier, J.P., Santucci, Luciano, Fisher and Covello, JJ., concur.